DETAILED CORRESPONDENCE
This Office Action is in response to communications filed 9/10/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application has foreign priority based on JP2017-060562 and JP2017-120255.
Applicant adds new claims 2-11 and 17-22.
Applicant adds original claim 1 as claim 41.
Claims 2-11 and 17-22 are subject to election by original presentation requirements.
Claim 41 is presented for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “product purchase data creating circuit,” “membership data obtaining circuit,” “store side transmitter,” “character inputter,” “evaluation inputter,” “member side communicator,” “server side communicator,” and “electronic point giving circuit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations “product purchase data creating circuit,” “membership data obtaining circuit,” “character inputter,” “evaluation inputter,” “member side communicator,” “server side communicator,” and “electronic point giving circuit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they are generic placeholders coupled with 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“product purchase data creating circuit” -- generic and general purpose computer processor performing computer instructions, such as a store side personal computer (see specification paragraph 0069).
“membership data obtaining circuit” – any device with a general card reader, such as a typical point-of-sale machine or register (see specification 0068). 
“store side transmitter” – any device used by a generic computer to transmit data from itself to another computer, such as a network interface communication (NIC) card (see specification paragraphs 0069; 0078; and Fig. 7, items 57 and 68).
“character inputter,” “evaluation inputter,” and “member side communicator” – these are all parts of a user device such as a cellular/mobile phone.  For instance, character inputter might be the keyboard interface; evaluation inputter might be a browser running to communicate with the website and provide input; and member side communicator would be the component that sends/receives data, such as a network interface controller, CDMA/GSM data processor (see paragraphs 0027-0029; 0066; 0073; and 0074).
“server side communicator” and “electronic point giving circuit” – these are general components of a server.  For instance, the server side communicator might be the network 
In general, all of these terms are interpreted as being typical general/generic computer processors in common devices such as mobile phones and servers.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 41 recites the limitation “an evaluation inputter that performs high and low evaluation on the word-of-mouth information posted on the word-of-mouth information site of the product by the customer of the member.”  The claim clearly states that the “evaluation inputter” performs the evaluation.  However, Examiner could not find any support in Applicant’s specification for the evaluation inputter actually performing the evaluation.  Instead, it seems that, according to the specification, the following is what is happening: “Evaluation inputter is a device for causing the customer to perform the high evaluation or low evaluation with respect to the word-of-mouth information posted on the word-of-mouth information site.  For example, the evaluation is performed by tapping a screen of the display of a member side portable information terminal, by inputting a key, or the like.” (see paragraph 0027).  It seems that the evaluation inputter is not actually performing the evaluation at all, it is a human that is performing it.  Thus, there is no support for the evaluation inputter performing the evaluation.  Further, if the claims were not interpreted under §112(f), on could reasonably interpret the evaluation inputter as the customer who is actually doing the evaluation.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the language “at least a reader among the reader and a writer that reads and writes the address.” This limitation does not make sense grammatically, and it is not clear what exactly this is supposed to mean.  Therefore, the limitation is indefinite.
For purposes of examination, “at least a reader among the reader and a writer that reads and writes the address,” is interpreted as being any generic processor that can read, write, and otherwise interpret data.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the language “an evaluation inputter that performes high and low evaluation on the word-of-mouth information posted…”.  (sic).  It is not clear based on the claim language or specification what is a “high and low evaluation,” or what the difference between high and low is.  The limitation itself is ambiguous as to its meaning, and furthermore it includes a relative term as well. Both of these contribute to making the limitation indefinite.
For purposes of examination, “an evaluation inputter that performes high and low evaluation on the word-of-mouth information posted…”.  Is interpreted as a user selecting a “thumbs up”/”upvote” 
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the terms “a portable information terminal” and “a member side portable information terminal.”  These are two different terms of art, designating two different devices.  However, it also appears that these are intended to be one in the same.  It is unclear and ambiguous as to whether these terms are referring to the same device or separate devices.  This makes the limitations concerning these terms indefinite.
For purposes of examination, the terms “a portable information terminal” and “a member side portable information terminal,” are interpreted as being any user device.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 contains numerous grammatical and spelling errors.  It appears the claim set is a very rough translation to English from another language.  The grammatical errors and issues with the wording are significant enough to make substantial portions of the claim indefinite.  Several specific issues are discussed above, but there are numerous minor issues throughout the claim.  Essentially the entirety of the claim language needs to be adjusted to conform to proper grammar and make it clear what each limitation is attempting to perform.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang Pre-Grant Publication 2015/0227972 (hereinafter Tang) in view of Galinos Pre-Grant Publication 2016/0350790.
In reference to claim 41, Tang teaches a sales promotion system comprising: a sales promotion object for performing display of a product or sales promotion of the product (paragraphs 0002; 0033; 0035; 0037; and 0066); the portable information terminal includes at least a reader among the reader and a writer that reads and writes the address, a character inputter that creates word-of-mouth information to be posted on the word-of-mouth information site of the product by a contributor of a member, an evaluation inputter that performs high and low evaluation on the word-of-mouth information posted on the word-of-mouth information site of the product by the customer of the member, and a member side communicator that receives the word-of-mouth information posted on the word-of-mouth information site of the product from the server through the internet line, and transmits the word-of-mouth information from the character inputter and a word-of-mouth evaluation signal from the evaluation inputter to the server (paragraphs 0027; 0033-0039; 0062; 0066; 0083; and 0102), 
Tang teaches a store side (retail) information terminal/transmitter computer; a storage unit and links between the retail store website/computer and a word-of-mouth information site (paragraphs 0037-0039; and 0066).  Tang does not specifically teach an NFC tag provided in the sales promotion object; a (physical) store side information terminal ; and a (physical) store side transmitter, wherein the NFC tag includes a storage unit that stores an address of a word-of-mouth information site of the product, can automatically activate a portable information terminal by near field communication, and can cause the portable information terminal to access to a server that provides the word-of-mouth information site of a product of the address through an internet line in an activated state.  Galinos teaches an NFC tag provided in the sales promotion object; a store side information terminal; and a store side transmitter, wherein the NFC tag includes a storage unit that stores an address of a word-of-mouth information site of the product, can automatically activate a portable information terminal by near field communication, and can cause the portable information terminal to access to a server that provides the word-of-mouth information site of a product of the address through an internet line in an activated state (paragraphs 0008; 0010; 0051; 0062; and 0082).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included NFC tags with an address/url to a particular website (in this case a word-of-mouth site) so that the NFC can automatically 
Tang teaches a(n) (online) register; a product purchase data creating circuit; the register includes a membership data obtaining circuit, the membership data obtaining circuit obtains membership data of a customer who purchases the product by a wireless, wired, or manual input, the product purchase data creating circuit creates product purchase data by associating the membership data with sales data of the product, the store side transmitter transmits the product purchase data to the server through the internet line (paragraphs 0037-0039; 0057; 0066; 0086; and 0108).  Tang does not specifically teach wherein the register is a physical point-of-sale.  Galinos teaches wherein the register is a physical point-of-sale (paragraphs 0008; 0051; 0062; and 0082).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included being able to perform the method from a physical register/point-of-sale if the retailer has a physical store to be concerned about.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682